DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,859,054.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of U.S. Patent No. 10,859,054 as noted below.
Application 17091049
U.S. Patent No. 10,859,054
1. A rechargeable jump starting device, comprising: a rechargeable battery; a positive highly electrically conductive cam-lock cable connecting device connected to the rechargeable battery; a negative highly electrically conductive cam-lock cable connecting device connected to the rechargeable battery; a positive battery cable detachably connected to the positive highly electrically conductive cam-lock cable connecting device; a negative battery cable detachably connected to the negative highly electrically conductive cam-lock cable connecting device; wherein the positive highly electrically conductive cam-lock cable connecting device and the negative highly electrically conductive cam-lock cable connecting device each comprise a female cam-lock end and a male cam-lock end that is longitudinally insertable in the female cam-lock end, the positive highly electrically conductive cam-lock cable connecting device and the negative highly electrically conductive cam-lock cable connecting device being configured to tighten when the male cam-lock end is rotated within the female cam-lock end; a positive battery clamp connected to the positive battery cable; and a negative battery clamp connected to the negative battery cable.

Please note that in claim 1 of U.S. Patent No. 10,859,054, the positive and negative electrically conductive cam-lock cable connecting devices meet the limitation of being connected to the rechargeable battery because the cam-lock cable connective devices are connected to the rechargeable battery via the frame.  Additionally, the term “highly electrically conductive” is interpreted as being met by “electrically conductive” because there does not appear to be any language provided on ascertaining the requisite degree that would differentiate the terms.  Furthermore, the insertable aspect of the male and female cam-lock ends is met by the cooperating aspect of the male and female cam-lock ends in claim 2 of U.S. Patent No. 10,859,054.
1. A rechargeable jump starting device for charging a depleted or discharged battery, the device comprising; a rechargeable battery having a positive terminal and a negative terminal; an electrically conductive rigid frame comprising a positive electrically conductive rigid frame connected to the positive terminal of the rechargeable battery and a negative electrically conductive rigid frame connected to the negative terminal of the rechargeable battery; a positive electrically conductive cam-lock cable connecting device electrically connected to the positive electrically conductive rigid frame; a negative electrically conductive cam-lock cable connecting device electrically connected to the negative electrically conductive rigid frame; a positive battery cable detachably connected to the positive electrically conductive cam-lock cable connecting device; a negative battery cable detachably connected to the negative electrically conductive cam-lock cable connecting device; a positive battery clamp connected to the positive battery cable; and a negative battery clamp connected to the negative battery cable, wherein the electrically conductive rigid frame is connected in circuit with the rechargeable battery and the depleted or discharged battery when charging the depleted or discharged battery by the rechargeable jump starting device.

2. The device according to claim 1, wherein the positive electrically conductive cam-lock cable connecting device and negative electrically conductive cam-lock cable connecting device each comprise a male cam-lock end cooperating with a female cam-lock end configured to tighten when the male cam-lock end is rotated within the female cam-lock end.
Claims 3-10
Claims 3-10, respectively.
Claim 11
Claim 1
Claims 12-15
Claim 11-14, respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (US 2004/0121225) in view of Roderick (US 6,623,315).
With respect to claim 1, Krieger discloses a rechargeable jump starting device (abstract), comprising: a rechargeable battery (para 0008, 0019, and 0024); a positive highly electrically conductive cable connecting device connected to the rechargeable battery (110a in Fig. 1 and 2 and para 0035); a negative highly electrically conductive cable connecting device connected to the rechargeable battery (110b in Fig. 1 and 2 and para 0035); a positive battery cable detachably connected to the positive highly electrically conductive cable connecting device (204a in Fig. 2 and para 0041); a negative battery cable detachably connected to the negative highly electrically conductive cable connecting device (204b in Fig. 2 and para 0041); wherein the positive highly electrically conductive cable connecting device and negative highly electrically conductive cable connecting device each comprise a female end and a male end that is longitudinally insertable in the female end and are each configured to tighten when a male end is rotated within a female end (para 0035 and 0049, also see the use of bolts 108a/b and 210a/b and thumbscrews 106a/b and 132a/b in Fig. 1 and 2); a positive battery clamp connected to the positive battery cable (202a in Fig. 2 and para 0041); and a negative battery clamp connected to the negative battery cable (202b in Fig. 2 and para 0041).
However, Krieger does not expressly disclose a cam-lock cable device connected to the rechargeable battery and does not expressly disclose a cam-lock cable device configured to tighten when a male cam-lock end is rotated within a female cam-lock device.  It should be noted that Krieger does disclose the use of “any of various well known connectors available to electrically couple a cable to a battery” as recited in para 0035.
Roderick discloses a battery connection system which includes a cam-lock cable device configured to tighten by using male and female cam-lock components and rotation (col 3 ln 7-18 and ln 38-47 and col 4 ln 21-32, also see col 6 ln 18-60 and col 7 ln 20-30), in order to allow the cable to be securely attached to and removed from a battery terminal post without tools.
Please note that the longitudinal insertion is also seen as being met by Roderick because the insertion of the male end to the female end is interpreted as a matter of orientation of the device and the direction of the insertion.  See the citations above as well as Fig. 1, 2A-C, and 3A-B.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a cam-lock cable configured to tighten by using a male end rotated within a female device in the device of Krieger, as did Roderick, so that the cable can be attached to and removed from a battery terminal post without tools, which in turn allows the battery or the cable to be attached or removed more quickly.
With respect to claim 3, Krieger discloses the device according to claim 1, wherein the male end and the female end are made of highly electrically conductive material (para 0035, 0041, and 0049).
However, Krieger does not expressly disclose a cam-lock end.  It should be noted that Krieger does disclose the use of “any of various well known connectors available to electrically couple a cable to a battery” as recited in para 0035.  Additionally, it is at least implied that the material would be conductive in order to transfer the electrical energy.
Roderick discloses a battery connection system which includes a cam-lock cable device which uses conductive male and female cam-lock components (col 2 ln 17-37, col 3 ln 7-18 and ln 38-47, col 6 ln 16-17, and col 8 ln 4-9), in order to allow the cable to be securely attached to and removed from a battery terminal post without tools while also maintaining efficient transfer of electrical energy.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a cam-lock cable end with highly electrically conductive material in the device of Krieger, as did Roderick, so that the cable can be attached to and removed from a battery terminal post without tools, which in turn allows the battery or the cable to be attached or removed more quickly, while also maintaining efficient transfer of electrical energy.
With respect to claim 4, Krieger does not expressly disclose wherein each male cam-lock end comprises a pin having a tooth and each female cam-lock end comprises a receptacle provided with a slot, wherein the receptacle of the female cam-lock end is configured to accommodate the pin and the tooth of the male cam-lock end.
Roderick discloses a battery connection system which includes a cam-lock cable device which uses male and female cam-lock components including a pin having a tooth and a receptacle with a slot that accommodates the pin and tooth (col 6 ln 18-32 and col 6 ln 61 to col 7 ln 30, also see col 3 ln 7-18 and ln 38-47 and col 4 ln 21-32), in order to allow the cable to be securely attached to and removed from a battery terminal post without tools.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a cam-lock cable device which uses male and female cam-lock components including a pin and receptacle in the device of Krieger, as did Roderick, so that the cable can be more securely attached to and removed from a battery terminal post without tools, which in turn allows the battery or the cable to be attached or removed more quickly.
With respect to claim 5, Krieger does not expressly disclose wherein the receptacle of the female cam-lock end is provided with internal threading for cooperating with the tooth of the male cam-lock end.  Although it should be noted that the connectors in Krieger do include the use of bolts which would include threading (para 0035).
Roderick discloses a battery connection system which includes a cam-lock cable device which uses male and female cam-lock components including threading for cooperating with the tooth of the male cam-lock (col 6 ln 18-32 and col 6 ln 61 to col 7 ln 30, also see col 3 ln 7-18 and ln 38-47 and col 4 ln 21-32), in order to allow the cable to be securely attached to and removed from a battery terminal post without tools.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a cam-lock cable device which uses male and female cam-lock components including threading for cooperating with the connection in the device of Krieger, as did Roderick, so that the cable can be more securely attached to and removed from a battery terminal post without tools, which in turn allows the battery or the cable to be attached or removed more quickly.
With respect to claim 6, Krieger does not expressly disclose wherein the male cam-lock end includes a first end face portion and the female cam-lock end includes a second end face portion, wherein the first and second end face portions engage each other when the male cam-lock end is longitudinally inserted in the female cam-lock end and fully tightened.
Roderick discloses a battery connection system which includes a cam-lock cable device wherein the male cam-lock end includes an end face portion and the female cam-lock end includes an end face portion, wherein the end face portions engage each other when the male cam-lock end is longitudinally inserted in the female cam-lock end and the cam-lock connection device is fully tightened (col 6 ln 18-60 and col 7 ln 20-30, also see col 3 ln 7-18 and ln 38-47 and col 4 ln 21-32), in order to allow the cable to be securely attached to and removed from a battery terminal post without tools while also maintaining efficient transfer of electrical energy.
Please note that the longitudinal insertion is seen as being met by Roderick because the insertion of the male end to the female end is interpreted as a matter of orientation of the device and the direction of the insertion.  See the citations above as well as Fig. 1, 2A-C, and 3A-B. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a cam-lock cable device which uses male and female cam-lock components that have end face portions that engage each other when the male cam-lock end is longitudinally inserted in the female cam-lock end and fully tightened in the device of Krieger, as did Roderick, so that the cable can be more securely attached to and removed from a battery terminal post without tools, which in turn allows the battery or the cable to be attached or removed more quickly, while also maintaining efficient transfer of electrical energy.
With respect to claim 7, Krieger does not expressly disclose a rubber molded cover fitted over the male cam-lock end and another rubber molded cover fitted over the female cam-lock end.
Roderick discloses a battery connection system which includes a cam-lock cable device and a rubber molded cover fitted over different components of the cable device (col 3 ln 29-37 and ln 48-61 and col 7 ln 5-19), in order to allow the cable to be securely attached to and removed from a battery terminal post without tools while also protecting the components from moisture and insulating them from external devices.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a cam-lock cable device and a rubber molded cover fitted over different components in the device of Krieger, as did Roderick, so that the cable can be attached to and removed from a battery terminal post without tools, which in turn allows the battery or the cable to be attached or removed more quickly, while also protecting the components from moisture and insulating them from external devices.
With respect to claim 8, Krieger does not expressly disclose wherein the female cam-lock end is provided with an outer threaded portion and a nut for securing the rubber molded cover on the female cam-lock end.
Roderick discloses a battery connection system which includes a cam-lock cable device and a rubber molded cover fitted over different components of the cable device (col 3 ln 29-37 and ln 48-61 and col 7 ln 5-19) and a threaded portion and a nut for securing the rubber molded cover (col 4 ln 33-47), in order to allow the cable to be securely attached to and removed from a battery terminal post without tools while also protecting the components from moisture and insulating them from external devices.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a cam-lock cable device and a rubber molded cover fitted over different components and using a nut for securing the cover in the device of Krieger, as did Roderick, so that the cable can be attached to and removed from a battery terminal post without tools, which in turn allows the battery or the cable to be attached or removed more quickly, while also protecting the components from moisture and insulating them from external devices.
With respect to claim 9, Krieger does not expressly disclose wherein the male cam-lock end is provided with one or more outwardly extending protrusions cooperating with one or more inner slots in the rubber molded cover.
Roderick discloses a battery connection system which includes a cam-lock cable device and a rubber molded cover fitted over different components of the cable device (col 3 ln 29-37 and ln 48-61 and col 7 ln 5-19) and outwardly extending protrusions cooperating with an inner slot of the cover (col 4 ln 33-47 and col 6 ln 61 to col 7 ln 30), in order to allow the cable to be securely attached to and removed from a battery terminal post without tools while also protecting the components from moisture and insulating them from external devices.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a cam-lock cable device and a rubber molded cover fitted over different components and using extending protrusions for cooperation with an inner slot of the cover in the device of Krieger, as did Roderick, so that the cable can be attached to and removed from a battery terminal post without tools, which in turn allows the battery or the cable to be attached or removed more quickly, while also protecting the components from moisture and insulating them from external devices.
With respect to claim 10, Krieger does not expressly disclose wherein the slot is provided with an inner surface serving as a stop for the tooth of the pin of the male cam-lock end.
Roderick discloses a battery connection system which includes a cam-lock cable device which uses male and female cam-lock components including a pin having a tooth and a receptacle with a slot that accommodates the pin and tooth wherein the slot has an inner surface serving as a stop (col 6 ln 18-32 and col 6 ln 61 to col 7 ln 30, also see col 3 ln 7-18 and ln 38-47), in order to allow the cable to be securely attached to and removed from a battery terminal post without tools.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a cam-lock cable device which uses male and female cam-lock components and includes a slot that has an inner surface serving as a stop in the device of Krieger, as did Roderick, so that the cable can be more securely attached to and removed from a battery terminal post without tools, which in turn allows the battery or the cable to be attached or removed more quickly.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (US 2004/0121225) and Roderick (US 6,623,315), further in view of Thiel (US 2018/0062197).
With respect to claim 11, Krieger discloses the device according to claim 1, further comprising a rigid frame connected to the rechargeable battery, and wherein the positive highly electrically conductive cable connecting device and the negative highly electrically conductive cable connecting device are connected to the rigid frame (para 0041 and 224a/b in Fig. 2 which provides a connection to the cable 204a/b, also see para 0035).
However, Krieger does not expressly disclose where the frame is highly electrically conductive or a cam-lock cable device.  It should be noted that Krieger does disclose the use of “any of various well known connectors available to electrically couple a cable to a battery” as recited in para 0035.
Thiel discloses a portable power device which includes a highly electrically conductive rigid frame (para 0142-0144, where the housing is made from materials such as aluminum, also see Fig. 15 and 28), in order to provide a device with a long lifespan due to using material with increased durability and a relatively high melting point that can also help protect the battery from damage.
Roderick discloses a battery connection system which includes a cam-lock cable device (col 2 ln 17-37 and col 3 ln 7-18 and ln 38-47), in order to allow the cable to be securely attached to and removed from a battery terminal post without tools while also maintaining efficient transfer of electrical energy and providing a strong and stable structure for the connections.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a highly electrically conductive rigid frame in the device of Krieger, as did Thiel, so that the device can have a long lifespan due to using material with increased durability and a relatively high melting point, and it would have been obvious to a person having ordinary skill in the art to include a cam-lock cable device in the device of Krieger, as did Roderick, so that the cable can be attached to and removed from a battery terminal post without tools, which in turn allows the battery or the cable to be attached or removed more quickly while also maintaining efficient transfer of electrical energy and providing a strong and stable structure for the connections.
With respect to claim 12, Krieger does not expressly disclose wherein the highly electrically conductive rigid frame at least partially encloses the rechargeable battery.  It should  be noted that Krieger does include a rigid impact resistant frame/case that encloses the battery (102 in Fig. 1 and 2 and para 0035 and 0037).
Thiel discloses a portable power device which includes a highly electrically conductive rigid frame that encloses the battery (para 0142-0144, also see Fig. 15 and 28), in order to provide a device with a long lifespan due to using material with increased durability and a relatively high melting point that can also help protect the battery from damage.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a highly electrically conductive rigid frame that encloses the battery in the device of Krieger, as did Thiel, so that the device can have a long lifespan due to using material with increased durability and a relatively high melting point.
With respect to claim 13, Krieger does not expressly disclose wherein the highly electrically conductive rigid frame encloses the battery.  It should  be noted that Krieger does include a rigid impact resistant frame/case that encloses the battery (102 in Fig. 1 and 2 and para 0035 and 0037).
Thiel discloses a portable power device which includes a highly electrically conductive rigid frame that encloses the battery (para 0142-0144, also see Fig. 15 and 28), in order to provide a device with a long lifespan due to using material with increased durability and a relatively high melting point that can also help protect the battery from damage.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a highly electrically conductive rigid frame that encloses the battery in the device of Krieger, as did Thiel, so that the device can have a long lifespan due to using material with increased durability and a relatively high melting point.
With respect to claim 14, Krieger does not expressly disclose the device according to claim 11, wherein the rechargeable battery is two Li-ion batteries, or wherein the highly electrically conductive rigid frame is connected to an electrical control configured to be selectively operated between a 12V position and 24V position.
Thiel discloses a portable power device which includes multiple Li-ion batteries (para 0145 and 0157) and wherein the frame and access ports/outlets are connected to an electrical control configured to be selectively operated between a 12V and 24V position (para 0225 and 0226), in order to provide a system that can supply a variety of voltages for increased compatibility with external devices and that includes battery chemistry with greater useable capacity, improved cycle life, lower weight, and less maintenance.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include Li-ion batteries and a 12V/24V selection in the device of Krieger, as did Thiel, so that the device would be compatible with a greater number of external devices by supplying a variety of voltages while also using a battery chemistry with high useable capacity, improved cycle life, relatively low weight, and requiring less maintenance.
With respect to claim 15, Krieger discloses the device according to claim 14, wherein the rechargeable jump starting device is configured to provide 12V jump starting mode (para 0019, 0035, and 0044).
However, Krieger does not expressly disclose wherein the device is configured to provide 24V jump starting modes.
Thiel discloses a portable power device which is configured to be selectively operated between a 12V and 24V mode (para 0225 and 0226, also see Fig. 21), in order to provide a system that can supply a variety of voltages for increased compatibility with external devices.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include 12V/24V selection in the device of Krieger, as did Thiel, so that the device would be compatible with a greater number of external devices by supplying a variety of voltages.

Response to Arguments
Applicant's arguments filed 7/27/22 have been fully considered but they are not persuasive or are moot.
With respect to the claims, the applicant argues that the secondary reference, Roderick, has a male cam-lock end and a female cam-lock end that are configured differently and operate in a fundamentally different manner than the cam lock connection of claim 1, and where the portions of Roderick use a lateral insertion instead of a longitudinal insertion.
The examiner respectfully disagrees for the following reasons:  Please see the newly added citations in the office action above, which were necessitated by amendment.  Concerning the lateral vs longitudinal insertion, the longitudinal insertion is seen as being met by Roderick because the insertion of the male end to the female end is interpreted as a matter of orientation of the device and the direction of the insertion.  See the citations above as well as Fig. 1, 2A-C, and 3A-B.  As noted in the office action above, the cam-lock connection allows the cable to be securely attached to and removed from a battery terminal post without additional tools, which in turn allows the battery or the cable to be attached or removed more quickly.  Furthermore, it should be noted that a longitudinal insertion aspect for the cable connecting device is also met by the primary reference, Krieger, as seen by the use of the bolts and thumbscrews at the electrical coupling locations.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.P./            Examiner, Art Unit 2859    

/EDWARD TSO/             Primary Examiner, Art Unit 2859